Ludeling, C. J.
This is an action to annul a judgment homologating a final account made by the defendant as administratrix of the succession of Samuel Harrison, on the grounds of fraud, error and want of notice to the creditors.
The plaintiffs have failed to make out their case; In-the case of Wooley v. Russ, sheriff et al., which was a suit between the same parties who now contest in this cause, the same questions were substantially presented, though in another form of action. In that case we said: “ They charge bad faith in the administratrix, but we do not see that they have been successful in establishing it. The-large sum *496of money received by her husband in Shreveport lor a lot of cotton, shortly before his death, is not shown to have made a part of his succession, and that it came into the hands of the plaintiff as administratrix.” And the failure to account for this sum of money is the principal ground upon which the charge of fraud is based. ' We see no error in the judgment appealed from.
It is therefore ordered and adjudged that the judgment of the lower court be affirmed, with costs of appeal. V